Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of April 9, 2015

 

by and among

 

HILLTOP HOLDINGS INC.

 

and

 

BARCLAYS CAPITAL INC.

 

and

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

--------------------------------------------------------------------------------


 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 9, 2015, by and among Hilltop Holdings Inc., a Maryland corporation
(the “Company”), and Barclays Capital Inc. and Sandler O’Neill & Partners, L.P.
(each an “Initial Purchaser” and collectively, the “Initial Purchasers”), who
has agreed to purchase the Company’s 5.00% Senior Notes due 2025 (the “Initial
Notes”) pursuant to the Purchase Agreement (as defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated April 6, 2015
(the “Purchase Agreement”), by and among the Company and the Initial
Purchasers.  In order to induce the Initial Purchasers to purchase the Initial
Notes, the Company has agreed to provide the registration rights set forth in
this Agreement.  The execution and delivery of this Agreement is a condition to
the obligations of the Initial Purchasers set forth in Section 7 of the Purchase
Agreement.  Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Indenture, dated as of April 9, 2015 (the
“Indenture”), among the Company and U.S. Bank, National Association, as trustee,
relating to the Initial Notes and the Exchange Notes (as defined below).

 

The parties hereby agree as follows:

 

SECTION 1.                DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Act:  The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

 

Additional Interest:  As defined in Section 5 hereof.

 

Affiliate:  As defined in Rule 144 of the Act.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

 

Closing Date:  The date hereof.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the Exchange Offer Registration Statement relating to the Exchange Notes
to be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof, and (c) the delivery by the Company to the Registrar under
the Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes tendered by Holders thereof pursuant
to the Exchange Offer.

 

1

--------------------------------------------------------------------------------


 

Consummation Deadline:  As defined in Section 3(b) hereof.

 

Effectiveness Deadline:  As defined in Sections 3(a) and 4(a) hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

Exchange Notes:  The Company’s 5.00% Senior Notes due 2025 to be issued pursuant
to the Indenture (i) in the Exchange Offer or (ii) as contemplated by Section 4
hereof.

 

Exchange Offer:  The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered and not withdrawn by such Holders in connection
with such exchange and issuance.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Free Writing Prospectus:  Each offer to sell or solicitation of an offer to buy
the Initial Notes or the Exchange Notes that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act, prepared by or on
behalf of the Company or used or referred to by the Company in connection with
the sale of the Initial Notes or the Exchange Notes.

 

Holders:  As defined in Section 2 hereof.

 

Interest Payment Date:  As defined in the Indenture.

 

Prospectus:  The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

Recommencement Date:  As defined in Section 6(d) hereof.

 

Registration Default:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case, (i) that is filed pursuant to the
provisions of this Agreement, (ii) including the Prospectus included therein,
and (iii) including all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.

 

Rule 144:  Rule 144 promulgated under the Act.

 

Shelf Registration Statement:  As defined in Section 4 hereof.

 

Suspension Notice:  As defined in Section 6(d) hereof.

 

2

--------------------------------------------------------------------------------


 

Suspension Rights:  As defined in Section 6(c)(i) hereof.

 

TIA:  The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

 

Transfer Restricted Securities:  Each Initial Note until the earliest to occur
of (a) the date on which such Initial Note has been exchanged in the Exchange
Offer by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes), or (d) the date on which such Initial Note is distributed to
the public pursuant to Rule 144.

 

SECTION 2.                HOLDERS

 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3.                REGISTERED EXCHANGE OFFER

 

(a)           To the extent not prohibited by any applicable law or applicable
interpretation of the staff of the Commission, the Company shall (i) use all
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become effective no later than July 8, 2015 (such date being the
“Effectiveness Deadline”), (ii) in connection with the foregoing, (A) file all
pre-effective amendments to such Exchange Offer Registration Statement as may be
necessary in order to cause it to become effective, (B) file, if applicable, a
post-effective amendment to such Exchange Offer Registration Statement, and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iii) unless the Exchange Offer shall not be permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) below have
been complied with), upon the effectiveness of such Exchange Offer Registration
Statement, commence and Consummate the Exchange Offer.  The Exchange Offer
Registration Statement shall be on the appropriate form permitting
(i) registration of the Exchange Notes to be offered in exchange for the Initial
Notes that are Transfer Restricted Securities and (ii) resales of Exchange Notes
by Broker-Dealers that tendered into the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) as contemplated by
Section 3(c) below.

 

(b)           The Company shall use all commercially reasonable efforts to cause
the Exchange Offer Registration Statement to be effective continuously, and
shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state

 

3

--------------------------------------------------------------------------------


 

securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 Business Days.  The Company shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws.  No securities other than the Exchange Notes shall be included in the
Exchange Offer Registration Statement.   The Company shall use all commercially
reasonable efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 30 days (or longer, if required by the
federal securities laws) after the Effectiveness Deadline (such 30th day, or
such later date required by the federal securities laws, being the “Consummation
Deadline”).

 

(c)           The Company shall include a “Plan of Distribution” section,
substantially in the form of Annex A attached hereto, in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer.  Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement.  See the Shearman & Sterling no-action letter (available July 2,
1993).

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company shall
permit the use of the Prospectus contained in the Exchange Offer Registration
Statement by such Broker-Dealer to satisfy such prospectus delivery
requirement.  To the extent necessary to ensure that the Prospectus contained in
the Exchange Offer Registration Statement is available for sales of Exchange
Notes by Broker-Dealers, if requested by one or more Broker-Dealers, the Company
agrees to use all commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented, amended and current
as required by and subject to the provisions of Sections 6(a) and (c) hereof and
in conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the date on which the Exchange Offer is Consummated or
such shorter period as will terminate when all Transfer Restricted Securities
held by such requesting Broker-Dealers covered by such Registration Statement
have been sold pursuant thereto.  The Company shall provide sufficient copies of
the latest version of such Prospectus to such Broker-Dealers, promptly upon
request, and in no event later than two Business Days after such request, at any
time during such period.

 

SECTION 4.                SHELF REGISTRATION

 

(a)           Shelf Registration.  If (i) the Company is not permitted to
Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission

 

4

--------------------------------------------------------------------------------


 

policy (after the Company has complied with the procedures set forth in
Section 6(a)(i) below) or (ii) any Holder notifies the Company prior to the 20th
Business Day following Consummation of the Exchange Offer that (A) such Holder
is prohibited by law or Commission policy from participating in the Exchange
Offer, (B) such Holder may not resell the Exchange Notes acquired by it in the
Exchange Offer to the public without delivering a prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales by such Holder or (C) such Holder is a Broker-Dealer
and holds Initial Notes acquired directly from the Company or any of its
Affiliates (provided, that the Company shall under no circumstances be obligated
to file a Shelf Registration Statement for the benefit of Holders who would have
received freely transferable Exchange Notes pursuant to the Exchange Offer had
they not (A) failed to duly tender their Initial Notes for exchange pursuant to
the Exchange Offer, or otherwise failed to comply with the requirements of the
Exchange Offer as provided in Section 3 hereof or (B) failed to furnish to the
Company such information as the Company may request in accordance with
Section 4(b) in connection with a Shelf Registration Statement), then the
Company, subject to the Suspension Rights set forth in Section 6(c)(i) below,
shall:

 

(x) use all commercially reasonable efforts on or prior to 30 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (30 days after such
earlier date, the “Shelf Filing Deadline”), to file a shelf registration
statement pursuant to Rule 415 under the Act (which may be an amendment to the
Exchange Offer Registration Statement (the “Shelf Registration Statement”)),
covering the resale of all Transfer Restricted Securities, and

 

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 90 days after the Shelf Filing
Deadline for the Shelf Registration Statement (such 90th day the “Shelf
Effectiveness Deadline”).

 

If, after the Company has filed an Exchange Offer Registration Statement that
satisfies the requirements of Section 3(a) above, the Company is required to
file and make effective a Shelf Registration Statement solely because the
Exchange Offer is not permitted under applicable federal law (i.e., clause
(a)(i)(B) above), then the filing of the Exchange Offer Registration Statement
shall be deemed to satisfy the requirements of clause (x) above; provided that,
in such event, the Company shall remain obligated to meet the Shelf
Effectiveness Deadline set forth in clause (y).

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company shall
use all commercially reasonable efforts to keep any Shelf Registration Statement
required by this Section 4(a) continuously effective, supplemented, amended and
current as required by and subject to the provisions of Sections 6(b) and
6(c) hereof and in conformity with the requirements of this Agreement, the Act
and the policies, rules and regulations of the Commission as announced from time
to time, for a period of at least one year (as extended pursuant to
Section 6(c)(i) or 6(d)) following the Closing Date, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such Shelf

 

5

--------------------------------------------------------------------------------


 

Registration Statement have been sold pursuant thereto or are no longer Transfer
Restricted Securities.

 

(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder may include any of its Transfer
Restricted Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 15 days after receipt of a request therefor, the information specified in
Item 507 or 508 of Regulation S-K, as applicable, of the Act, or other
information reasonably requested by the Company and required by Regulation S-K
of the Act, for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein.  No Holder shall be
entitled to Additional Interest pursuant to Section 5 hereof unless and until
(and from and after such time) such Holder shall have provided all such
information.  Each selling Holder agrees to promptly furnish additional
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading and shall
promptly supply such other information as the Company may from time to time
reasonably request.

 

SECTION 5.                ADDITIONAL INTEREST

 

Subject to the Suspension Rights referred to in Section 6(c)(i) below, if
(i) any Shelf Registration Statement required by this Agreement is not filed
with the Commission on or prior to the applicable Shelf Filing Deadline,
(ii) any Registration Statement has not been declared effective by the
Commission on or prior to the Effectiveness Deadline or Shelf Effectiveness
Deadline, as applicable, (iii) the Exchange Offer has not been Consummated on or
prior to the Consummation Deadline with respect to the Exchange Offer
Registration Statement, or (iv) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose other than as a result
of the Company’s exercise of its Suspension Rights in accordance with this
Agreement (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company hereby agrees to pay to each Holder
affected thereby additional interest (“Additional Interest”) in an amount equal
to 0.25% per annum per $1,000 in principal amount of Transfer Restricted
Securities held by such Holder for the first 90-day period immediately following
the occurrence of such Registration Default.  The amount of the Additional
Interest shall increase by an additional 0.25% per annum per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of Additional Interest of 0.50% per annum per $1,000 in principal amount of
Transfer Restricted Securities; provided that (x) the Company shall in no event
be required to pay Additional Interest for more than one Registration Default at
any given time and (b) a Holder of Transfer Restricted Securities who is not
entitled to the benefits of a Shelf Registration Statement shall not be entitled
to Additional Interest with respect to a Registration Default relating to such
Shelf Registration Statement.  Notwithstanding anything to the contrary set
forth herein, a Registration Default ends (and the Additional Interest payable
with respect to the Transfer Restricted Securities as a result of such clause
(i), (ii), (iii), or (iv), as applicable, shall cease) when the Transfer
Restricted Securities ceases to be Transfer Restricted Securities or, if
earlier, (1) upon filing of the applicable Shelf Registration Statement in the
case of clause (i) above, (2) upon the effectiveness of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (ii) above, (3) upon

 

6

--------------------------------------------------------------------------------


 

Consummation of the Exchange Offer, in the case of clause (iii) above, or
(4) upon the filing of a post-effective amendment to the Registration Statement
or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of clause (iv) above.

 

All accrued Additional Interest shall be paid by the Company (or the Company
will cause the Paying Agent to make such payment on its behalf) to the Holders
entitled thereto, in the manner provided for the payment of interest in the
Indenture, on each Interest Payment Date following the date of such Registration
Default, as more fully set forth in the Indenture, the Initial Notes and the
Exchange Notes.  Notwithstanding the fact that any securities for which
Additional Interest are due cease to be Transfer Restricted Securities, all
obligations of the Company to pay Additional Interest with respect to securities
that accrued prior to the time that such securities ceased to be Transfer
Restricted Securities shall survive until such time as such obligations with
respect to such securities shall have been satisfied in full.

 

SECTION 6.                REGISTRATION PROCEDURES

 

(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, the Company shall (x) comply with all applicable provisions of
Section 6(c) below, (y) use all commercially reasonable efforts to effect such
exchange and to permit the resale of Exchange Notes by Broker-Dealers that
tendered in the Exchange Offer Initial Notes that such Broker-Dealer acquired
for its own account as a result of its market-making activities or other trading
activities (other than Initial Notes acquired directly from the Company or any
of its Affiliates) being sold in accordance with the intended method or methods
of distribution thereof, and (z) comply with all of the following provisions:

 

(i)            If, following the date hereof there has been announced a change
in Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company hereby agrees either to (x) seek a no-action letter or other
favorable decision from the Commission allowing the Company to Consummate an
Exchange Offer for such Transfer Restricted Securities, or (y) file, in
accordance with Section 4(a) hereof, a Shelf Registration Statement to permit
the registration and/or resale of the Transfer Restricted Securities that would
otherwise be covered by the Exchange Offer Registration Statement but for the
announcement of a change in Commission policy.  In the case of clause (x) above,
the Company hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take action not commercially
reasonable to effect a change of Commission policy.  In connection with the
foregoing, the Company hereby agrees to take all such other actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission, (B) delivering to the Commission
staff an analysis prepared by counsel to the Company setting forth the legal
bases, if any, upon which such counsel has concluded that such an Exchange Offer
should be permitted, and (C) diligently pursuing a resolution (which need not be
favorable and which need not be a written resolution) by the Commission staff.

 

7

--------------------------------------------------------------------------------


 

(ii)           As a condition to its participation in the Exchange Offer, each
Holder (including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company (which may be contained
in the letter of transmittal contemplated by the Exchange Offer Registration
Statement) to the effect that (A) it is not an Affiliate of the Company, (B) it
is not engaged in, and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Notes to be issued in the Exchange Offer, (C) it is acquiring the Exchange Notes
in its ordinary course of business, and (D) only if such Holder is a
Broker-Dealer that will receive Exchange Notes in exchange for Initial Notes
that such Broker-Dealer acquired for its own private account as a result of
market making or other trading activities, it will deliver a Prospectus, as
required by law, in connection with any sale of such Exchange Notes.  As a
condition to its participation in the Exchange Offer each Holder using the
Exchange Offer to participate in a distribution of the Exchange Notes shall
acknowledge and agree that, if the resales are of Exchange Notes obtained by
such Holder in exchange for Initial Notes acquired directly from the Company or
an Affiliate thereof, it (1) could not, under Commission policy as in effect on
the date of this Agreement, rely on the position of the Commission enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause
(i) above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K.

 

(iii)          Prior to effectiveness of the Exchange Offer Registration
Statement, the Company shall provide a supplemental letter to the Commission
(A) stating that the Company is registering the Exchange Offer in reliance on
the position of the Commission enunciated in Exxon Capital Holdings Corporation
(available May 13, 1988), Morgan Stanley and Co., Inc. (available June 5, 1991)
as interpreted in the Commission’s letter to Shearman & Sterling dated July 2,
1993, and, if applicable, any no-action letter obtained pursuant to clause
(i) above, (B) including a representation that the Company has not entered into
any arrangement or understanding with any Person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of the
Company’s information and belief, each Holder participating in the Exchange
Offer is acquiring the Exchange Notes in its ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of the Exchange Notes received in the Exchange Offer, and (C) any
other undertaking or representation required by the Commission as set forth in
any no-action letter obtained pursuant to clause (i) above, if applicable.

 

(b)           Shelf Registration Statement. If obligated to file a Shelf
Registration Statement, the Company shall:

 

(i)            comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to

 

8

--------------------------------------------------------------------------------


 

Section 4(b) hereof), and pursuant thereto the Company will prepare and file
with the Commission a Registration Statement relating to the registration on any
appropriate form under the Act, which form shall be available for the sale of
the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof within the time periods and otherwise in
accordance with the provisions hereof, and

 

(ii)           issue to any Holder or purchaser of Initial Notes covered by any
Shelf Registration Statement contemplated by this Agreement, upon the request of
any such Holder or purchaser, registered Initial Notes having an aggregate
principal amount equal to the aggregate principal amount of Initial Notes in the
names as such Holder or purchaser shall designate.

 

(c)           General Provisions.  In connection with any Registration Statement
and any related Prospectus required by this Agreement, the Company shall:

 

(i)            use all commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 3 or 4 of this Agreement, as applicable. 
Upon the occurrence of any event that would cause any such Registration
Statement or the Prospectus contained therein (A) to contain an untrue statement
of material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement curing such defect, and, if
Commission review is required, use all commercially reasonable efforts to cause
such amendment to be declared effective as soon as practicable.  Notwithstanding
the foregoing, the Company may allow the Exchange Offer Registration Statement,
at any time after Consummation of the Exchange Offer (if otherwise required to
keep it effective), or the Shelf Registration Statement and the related
Prospectus to cease to remain effective and usable or may delay the filing or
the effectiveness of the Shelf Registration Statement if not then filed or
effective, as applicable (“Suspension Rights”), for one or more periods of 90
days in aggregate in any twelve month period if (x) the board of directors of
the Company (or a duly-appointed committee of the board of directors having
power over the subject matter) determines in good faith that it is in the best
interests of the Company not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Company,
and the Company mails notification to the Holders within five Business Days
after the board of directors makes such determination, or (y) the Prospectus
contained in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as the case may be, contains an untrue statement of the material fact
or omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided that the 180-day period referred to in Section 3(c) during
which the Exchange Offer Registration Statement is required to be effective and
usable or the one-year period referred to in Section 4(a) hereof during which
the Shelf Registration Statement is required to be effective and usable shall be
extended by the number of days during which such Registration Statement was not
effective or usable pursuant to the foregoing provisions (which such extension
shall be the Holders’ sole remedy for the exercise by the Company of the
Suspension Rights during the time period permitted hereunder, but only to the
extent that any suspension period does not violate the 90-day period set forth
above).

 

9

--------------------------------------------------------------------------------


 

(ii)           Subject to the Suspension Rights set forth in
Section 6(c)(i) above, prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Act, and to comply fully
with Rules 424, 430A, and 462, as applicable, under the Act in a timely manner;
and comply with the provisions of the Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii)          advise (a) each Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement), and (b) each Holder who has provided notice to the
Company promptly and, if requested by such Holder, confirm such advice in
writing, (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to any applicable Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Act or of the suspension by any state securities commission of the
qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, and (D) of the happening of any event that requires the Company to
make changes in the Registration Statement or the Prospectus in order that the
Registration Statement or the Prospectus, any amendment or supplement thereto or
any document incorporated by reference therein do not contain an untrue
statement of material fact nor omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading.  If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use all
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

(iv)          subject to Section 6(d), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(v)           furnish to each Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such exchange, registration or sale,
if any, before filing with the Commission, copies of any such Shelf Registration
Statement or any Prospectus included therein or any

 

10

--------------------------------------------------------------------------------

 


 

amendments or supplements to any such Shelf Registration Statement or
Prospectus, which documents will be subject to the reasonable review and comment
of such Holders in connection with such sale, if any, for a period of at least
three Business Days, and the Company will not file any such Shelf Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus to which such Holders shall reasonably object within
three Business Days after the receipt thereof.  A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Act;

 

(vi)          promptly prior to the filing of any document that is to be
incorporated by reference into a Registration Statement or Prospectus in
connection with such exchange, registration or sale, if any, provide copies of
such document to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, if any, make
the Company’s representatives available for discussion of such document and
other customary due diligence matters, and include such information in such
document prior to the filing thereof as such Holders may reasonably request;

 

(vii)         make available, at reasonable times, for inspection by each Holder
whose Transfer Restricted Securities have been included in a Shelf Registration
Statement (in the case of a Shelf Registration Statement) and any attorney or
accountant retained by such Holders, all financial and other records, pertinent
corporate documents of the Company reasonably requested and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness; provided that any Holder or
representative thereof requesting or receiving such information shall agree to
be bound by reasonable confidentiality agreements and procedures with respect
thereto;

 

(viii)        if requested by any Holders whose Transfer Restricted Securities
have been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such exchange, registration or sale,
promptly include in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Holders may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the Transfer
Restricted Securities and the use of the Registration Statement or Prospectus
for market making activities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such Prospectus supplement or
post-effective amendment;

 

(ix)          furnish to each Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such exchange, registration or sale,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto,

 

11

--------------------------------------------------------------------------------


 

including all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);

 

(x)           deliver to each Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Holders reasonably may request; the Company hereby consent to the use
(in accordance with law and subject to Section 6(d) hereof and any Suspension
Rights) of the Prospectus and any amendment or supplement thereto by each
selling Holder in connection with the offering and the sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto;

 

(xi)          enter into such agreements (including, in the case of a Shelf
Registration Statement, an underwriting agreement), and make such
representations and warranties, and take all such other actions in connection
therewith in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any Registration Statement contemplated by
this Agreement, all to such extent as may be customarily and reasonably
requested by any Initial Purchaser or, in the case of registration for resale of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, by
any Holder or Holders of Transfer Restricted Securities who hold at least 50% in
aggregate principal amount of such class of Transfer Restricted Securities;
provided, that, the Company shall not be required to enter into any such
agreement more than once with respect to all of the Transfer Restricted
Securities and, in the case of a Shelf Registration Statement, may delay
entering into such agreement if the Board of Directors of the Company determines
in good faith that it is in the best interests of the Company not to disclose
the existence of or facts surrounding any proposed or pending material corporate
transaction involving the Company.  In such connection, the Company shall:

 

(A)          upon the request of any Holder (in the case of a Shelf Registration
Statement) or at the request of any Initial Purchaser or any Broker-Dealer
participating in the Exchange Offer (in the case of an Exchange Offer
Registration Statement), furnish (or in the case of paragraphs (2) and (3), use
its commercially reasonable efforts to cause to be furnished) to each such
Holder (in the case of the Shelf Registration Statement) and any underwriter,
upon Consummation of the Exchange Offer or the effectiveness of the Shelf
Registration Statement, as the case may be:

 

(1)           in the case of a Shelf Registration Statement, a certificate,
dated such date, signed on behalf of the Company by (x) the Chief Executive
Officer or any Vice President, and (y) a principal financial or accounting
officer of the Company, confirming, as of the date thereof, such matters as such
Holders may reasonably request;

 

(2)           an opinion, dated the date of Consummation of the Exchange Offer
or the date of effectiveness of the Shelf Registration Statement, as the case
may be, of counsel for the Company in customary form and covering such other
matters as such Holder may reasonably request, and in any event including a
statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and representatives of the
independent public accountants for the Company and representatives of the
underwriters, if any, and their counsel at which the contents of the
Registration Statement

 

12

--------------------------------------------------------------------------------


 

and related matters were discussed and, although such counsel need not pass upon
or assume responsibility for the accuracy, completeness or fairness of such
statements (relying as to materiality to the extent such counsel deems
appropriate upon the statements of officers and other representatives of the
Company and without independent check or verification), no facts came to such
counsel’s attention that caused such counsel to believe that the applicable
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective and, in the case of the
Exchange Offer Registration Statement, as of the date of Consummation of the
Exchange Offer, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Such counsel may
state further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, schedules or other financial data included in any Registration
Statement contemplated by this Agreement or the related Prospectus and need
express no view as to the accounting or financial records from which such
financial statements, schedules and data are derived; and

 

(3)           a customary comfort letter, dated the date of Consummation of the
Exchange Offer, or as of the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company’s independent accountants, in
the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Section 8(e) of the Purchase Agreement; and

 

(B)          deliver such other documents and certificates as may be reasonably
requested by the selling Holders to evidence compliance with the matters covered
in clause (A) above and with any customary conditions contained in any agreement
entered into by the Company pursuant to this clause (xi);

 

(xii)         prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the applicable Registration Statement; provided, however, that the
Company shall not be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not now so subject;

 

(xiii)        in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such

 

13

--------------------------------------------------------------------------------


 

Transfer Restricted Securities in such denominations and such names as the
selling Holders may request at least two Business Days prior to such sale of
Transfer Restricted Securities;

 

(xiv)        use all commercially reasonable efforts to cause the disposition of
the Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

 

(xv)         provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

 

(xvi)        otherwise use all commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Act (which need not be audited) covering a
twelve-month period beginning after the effective date of the Registration
Statement (as such term is defined in paragraph (c) of Rule 158 under the Act);

 

(xvii)       cause the Indenture to be qualified under the TIA not later than
the effective date of the first Registration Statement required by this
Agreement and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner; and

 

(xviii)      provide promptly to each Holder, upon request, each document filed
with the Commission pursuant to the requirements of Section 13 or
Section 15(d) of the Exchange Act.

 

(d)           Restrictions on Holders.  Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence
of any fact of the kind described in Section 6(c)(iii)(D) hereof (in each case,
a “Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”).  Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses, or (ii) deliver to the Company (at the Company’s
expense) all copies, other than

 

14

--------------------------------------------------------------------------------


 

permanent file copies, then in such Holder’s possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice.  The time period regarding the effectiveness
of such Registration Statement set forth in Section 3 or 4 hereof, as
applicable, shall be extended by a number of days equal to the number of days in
the period from and including the date of delivery of the Suspension Notice to
the Recommencement Date.

 

SECTION 7.                REGISTRATION EXPENSES

 

(a)           All expenses incident to the Company’s performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and one counsel for all of the Holders of Transfer
Restricted Securities selected by the Holders of a majority in principal amount
of Transfer Restricted Securities being registered; and (v) all fees and
disbursements of independent certified public accountants of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance); provided, however, that in no event shall the
Company be responsible for any underwriting discounts, commissions or fees
attributable to the sale or other disposition of Transfer Restricted Securities.

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company will reimburse the
Initial Purchasers and the Holders of Transfer Restricted Securities who are
tendering Initial Notes in the Exchange Offer and/or selling or reselling
Initial Notes or Exchange Notes pursuant to the “Plan of Distribution” contained
in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared, if any.

 

SECTION 8.                INDEMNIFICATION

 

(a)           The Company agrees to indemnify and hold harmless each Holder, its
directors, officers and each Person, if any, who controls such Holder (within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act), from
and against any and all losses, claims, damages, liabilities or judgments,
(including without limitation, any legal or other expenses incurred in
connection with investigating or defending any matter, including any action that
could give rise to any such losses, claims, damages, liabilities or judgments)
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration

 

15

--------------------------------------------------------------------------------


 

Statement, preliminary prospectus or Prospectus, Free Writing Prospectus or any
“issuer information” (as defined in Rule 433 of the Securities Act) filed or
required to be filed pursuant to Rule 433(d) under the Securities Act (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except insofar as such losses, claims, damages,
liabilities or judgments are caused by an untrue statement or omission or
alleged untrue statement or omission that is based upon information relating to
any of the Holders furnished in writing to the Company by or on behalf of any of
the Holders.

 

(b)           Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company and its directors and officers, and each Person, if
any, who controls (within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act) the Company, to the same extent as the foregoing indemnity
from the Company set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement.  In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds the sum of:
(i) the amount paid by such Holder for such Transfer Restricted Securities plus
(ii) the amount of any damages that such Holder, its directors, officers or any
Person who controls such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 

(c)           In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying party”) in writing
and the indemnifying party shall assume the defense of such action, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of all fees and expenses of such counsel, as incurred (except that
in the case of any action in respect of which indemnity may be sought pursuant
to both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder). 
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party, or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party).  In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one

 

16

--------------------------------------------------------------------------------


 

separate firm of attorneys (in addition to any local counsel) for all
indemnified parties and all such fees and expenses shall be reimbursed as they
are incurred.  Such firm shall be designated in writing by a majority of the
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Company, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action effected with (i) its written consent, or
(ii) effected without its written consent if the settlement is entered into more
than 20 Business Days after the indemnifying party received a request from the
indemnified party for reimbursement for the fees and expenses of counsel (in any
case where such fees and expenses are at the expense of the indemnifying party)
and, prior to the date of such settlement, the indemnifying party has failed to
comply with such reimbursement request. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of, or consent to
the entry of judgment with respect to, any pending or threatened action in
respect of which the indemnified party is or could have been a party and
indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

 

(d)           To the extent that the indemnification provided for in this
Section 8 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or judgments (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities, or (ii) if the allocation provided by clause
8(d)(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
8(d)(i) above but also the relative fault of the Company, on the one hand, and
of the Holder, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations.  The relative fault of the
Company, on the one hand, and of the Holder, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by the Holder, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and judgments referred to above shall be
deemed to include, subject to the limitations set forth in Section 8(c) hereof,
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

 

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding

 

17

--------------------------------------------------------------------------------


 

paragraph.  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities or judgments referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments.  Notwithstanding the provisions of this Section 8, no
Holder, its directors, its officers or any Person, if any, who controls such
Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total amount received by such Holder with respect to
the sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds the sum of: (i) the amount paid by such Holder for such Transfer
Restricted Securities plus (ii) the amount of any damages that such Holder has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.

 

SECTION 9.                RULE 144A AND RULE 144

 

The Company agrees with each Holder, for so long as any Transfer Restricted
Securities remain outstanding and during any period in which the Company (i) is
not subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request of any Holder, to such Holder or beneficial owner of Transfer Restricted
Securities in connection with any sale thereof and any prospective purchaser of
such Transfer Restricted Securities designated by such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Act in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144A
under the Act, and (ii) is subject to Section 13 or 15(d) of the Exchange Act,
to make all filings required thereby in a timely manner in order to permit
resales of such Transfer Restricted Securities pursuant to Rule 144.

 

SECTION 10.              MISCELLANEOUS

 

(a)           Remedies.  The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under Sections 3 and 4 hereof may
result in material irreparable injury to the Initial Purchasers or the Holders
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers or any Holder may obtain such relief as may be
required to specifically enforce the Company’s obligations under Sections 3 and
4 hereof.  The Company further agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

(b)           Free Writing Prospectus.  The Company represents, warrants and
covenants that it (including its agents and representatives) will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) in connection with the issuance
and sale of the Initial Notes and the Exchange Notes, other than (i) any
communication pursuant to Rule 134, Rule 135 or Rule 135c under the Securities
Act, (ii) any

 

18

--------------------------------------------------------------------------------


 

document constituting an offer to sell or solicitation of an offer to buy the
Initial Notes or the Exchange Notes that falls within the exception from the
definition of prospectus in Section 2(a)(10)(a) of the Securities Act, or
(iii) a prospectus satisfying the requirements of section 10(a) of the
Securities Act or of Rule 430, Rule 430A, Rule 430B, Rule 430C or Rule 431 under
the Securities Act.

 

(c)           No Inconsistent Agreements.  The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  The Company has not previously
entered into, nor is currently a party to, any agreement granting any
registration rights with respect to its securities to any Person that would
require such securities to be included in any Registration Statement filed
hereunder.  The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company’s securities under any agreement in effect on the date hereof.

 

(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(d)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities, and (ii) in the
case of all other provisions hereof, the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates).  Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose Transfer Restricted Securities are being tendered pursuant to
the Exchange Offer, and that does not affect directly or indirectly the rights
of other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.

 

(e)           Third Party Beneficiary.  The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

 

(f)            Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, mail, facsimile
or electronic transmission:

 

(i)            if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and

 

(ii)           if to the Company, to:

 

Hilltop Holdings Inc.

200 Crescent Court, Suite 1330

Dallas, Texas 75201

 

19

--------------------------------------------------------------------------------


 

Attention: General Counsel

Facsimile: (214) 580-5722

 

With a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David E. Shapiro

Facsimile: (212) 403-2314

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Transfer Restricted Securities in
violation of the terms hereof or of the Purchase Agreement or the Indenture.  If
any transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

 

(h)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(i)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(j)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(k)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the

 

20

--------------------------------------------------------------------------------


 

validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

 

(l)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

(Signature Page Follows.)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

By:

/s/ Corey G. Prestidge

 

Name:

Corey G. Prestidge

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By:

/s/ Paige Maire

 

Name:

Paige Maire

 

Title:

Managing Director

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,

 

 

the sole general partner

 

 

 

 

 

 

By:

/s/ Robert A. Kleinert

 

Name:

Robert A. Kleinert

 

Title:

An Officer of the Corporation

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives exchange notes for its own account pursuant to
the exchange offer must acknowledge that it will deliver a prospectus in
connection with any resale of such exchange notes. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of exchange notes received in exchange for unregistered
notes where such unregistered notes were acquired as a result of market-making
activities or other trading activities. To the extent any such broker-dealer
participates in the exchange offer, we have agreed that for a period of up to
180 days we will use commercially reasonable efforts to make this prospectus, as
amended or supplemented, available to such broker-dealer for use in connection
with any such resale, and will deliver as many additional copies of this
prospectus and each amendment or supplement to this prospectus and any documents
incorporated by reference in this prospectus as such broker-dealer may
reasonably request.

 

We will not receive any proceeds from any sale of exchange notes by
broker-dealers. Exchange notes received by broker-dealers for their own accounts
pursuant to the exchange offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the exchange notes or a combination of these methods
of resale, at market prices prevailing at the time of resale, at prices related
to such prevailing market prices or negotiated prices. Any such resale may be
made directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such exchange notes. Any broker-dealer
that resells exchange notes that were received by it for its own account
pursuant to the exchange offer and any broker or dealer that participates in a
distribution of such exchange notes may be deemed to be an “underwriter” within
the meaning of the Securities Act and any profit on any such resale of exchange
notes and any commissions or concessions received by any such persons may be
deemed to be underwriting compensation under the Securities Act. The letter of
transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

We have agreed to pay all expenses incident to the exchange offer and will
indemnify the holders of outstanding notes, including any broker-dealers,
against certain liabilities, including liabilities under the Securities Act.

 

 

Annex A-1

--------------------------------------------------------------------------------

 